DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ANTHONY H. TAYLOR,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1952

                           [August 30, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 50-2004-CF-015468-AXXX-MB.

   Anthony H. Taylor, South Bay, pro se.

   No appearance for appellee.

PER CURIAM.

  We sua sponte redesignate the proceeding as an appeal of order issued
under Florida Rule of Criminal Procedure 3.800 and affirm. Tambriz-
Ramirez v. State, 213 So. 3d 920 (Fla. 4th DCA 2017).

   Affirmed.

CIKLIN, LEVINE and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.